Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 05/26/2020.
Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim 10, the claim does not fall within at least one of the four categories of patent eligible subject matter because the only structure of the claimed system is one or more processors, wherein a processor can consist of software only (The Authoritative Dictionary of IEEE Standards Terms’ 7th edition published in 2000) in the security arts. The examiner suggests amending the claim to include a memory which stores instructions that are executed by the processor.
As to claims 11-14, claims 11-14 do not cure the deficiency of claim 10 and are rejected under 35 USC § 101 for their dependency upon claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0312727 to Del Pino et al. (hereinafter Del Pino) in view of US 2020/0313897 to Heath et al. (hereinafter Heath).
As to claims 1, 10 and 15, Del Pino teaches method of generating a deniable commitment of personal data of a user with an unlinkable proof of the commitment of the personal data for securing user privacy in a digital identity system, the method comprising: receiving the personal data of the user (paragraphs 5 and 12, received input which include provided private data); receiving the commitment of the personal data according to a commitment scheme (paragraph 5, a commitment to the received individual input share of the respective user is received); and engaging in a zero-knowledge proof with the user so as to verify that the commitment of the personal data opens to the personal data of the user (paragraph 5, first lattice-based zero-knowledge proof is generated that all the commitments received from users are valid commitments to input shares. The first lattice-based zero-knowledge proof is published in order to enable a verifier using a verifying computer system to verify that all commitments are valid commitments to input shares).
Del Pino, does not explicitly teach engaging in an interactive zero-knowledge proof.
However, Heath teaches engaging in an interactive zero-knowledge proof (paragraphs 46 and 47, interactive zero-knowledge proofs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Del Pino with the method of performing interactive zero-knowledge proofs as taught by Heath in order to reduce the possibility of leaked information and preventing spurious acceptances therefore increasing the overall security of the system (paragraph 47).

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Del Pino in view of Heath in further view of US 2021/0184864 to Wentz et al. (hereinafter Wentz).
As to claims 2 and 11, Del Pino and Heath do not explicitly teach wherein the zero-knowledge proof is a Schnorr proof.
However, Wentz teaches wherein the zero-knowledge proof is a Schnorr proof (paragraph 48, Schnorr algorithm).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Del Pino and Heath with the method of using the Schnorr proof algorithm as taught by Wentz in order to generate short signatures in an efficient and simple manner therefore increasing the overall efficiency and performance of the system.
As to claims 3 and 12, Wentz teaches wherein the commitment of the personal data is a Pederson commitment (paragraphs 54 and 55, Pedersen Commitment).

Claims 4, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Del Pino in view of Heath in further view of US 2020/0328893 to Westland.
As to claims 4 and 13, Del Pino and Heath do not explicitly teach wherein the user is registered to a blockchain and has committed the personal data to the blockchain.
However, Westland teaches the user is registered to a blockchain and has committed the personal data to the blockchain (paragraphs 17, 19 and 36-39, commitments are included in a tree structure which are published to a smart contract on the ZKP-enabled DLN, wherein the DLN can be a blockchain).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Del Pino and Heath with the method of committing personal data to the blockchain as taught by Westland in order to provide enhanced security and protection for the committed data with immutability.
As to claim 5, Westland teaches further comprising checking whether the received commitment of the personal data, which is received from the user, is the same as the commitment of the personal data which was committed by the user to the blockchain (paragraph 40, verification by comparing hashes).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497